Merrick, J.
The defendant, having taken possession of the mortgaged premises for breach of condition, and to foreclose the right of redemption, and having thereupon exercised exclusive control by leasing the same and taking rent therefor, is bound to account for such rent as, by the exercise of reasonable care and diligence he might have obtained. He was to act in thai *80case like a prudent proprietor, and secure the income and profits which by proper attention he would have been able fairly to receive for the use, occupation or lease of the estate. Miller v. Lincoln, 6 Gray, 556. He was to do his duty, regardless of the consequences of it upon the conflicting claims of other parties. It was neither his right nor his duty to conduct himself in the management of the property merely with a view to the promotion of the interest of one of them to the prejudice or disadvantage of the other.
The defendant relies upon the case of Charles v. Dunbar, 4 Met. 498, to show that as mortgagee in possession he is accountable only for rent actually received. But the cases are wholly unlike. There the mortgagee took only formal possession, leaving the mortgagor in the full and uninterrupted use and occupation of the mortgaged premises. No person, other than the mortgagor, having any interest in or claim upon the estate, took any measures or resorted to any proceedings to obtain possession of it, or to indicate to Dunbar, the defendant, that any attempt would be made to hold him accountable for the rents and profits. And since he was not in actual possession or in the exercise of any control over the estate, but the whole profits of it were taken by the mortgagor, it was held that a second mortgagee ought not to be allowed to compel him to account for rents or profits which he never received, merely on account of the formal possession which he had taken for the purpose of foreclosing the right of redemption. But in this case, as has already been shown, the possession of the defendant was not formal, but actual and exclusive. He is subject, therefore, to the common rule which requires him to account for what by due diligence he might and would have received.
The result is that the plaintiff is entitled to redeem upon payment of the smallest sum which, in any of the several computations stated in the report of the master, is found due to the defendant.